Name: Council Regulation (EEC) No 1366/83 of 26 May 1983 extending the provisional anti-dumping duty on certain chemical fertilizer originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 83 Official Journal of the European Communities No L 140/21 COUNCIL REGULATION (EEC) No 1366/83 of 26 May 1983 extending the provisional anti-dumping duty on certain chemical fertilizer originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by its Regulation (EEC) No 290/83 (3), the Commission imposed a provisional anti-dumping duty on certain chemical fertilizer originating in the United States of America and exported by Agrico Chemical Company ; Whereas the examination of the facts is not yet complete and the sole exporter known to be concerned has requested that the provisional duty be extended for a further period of two months, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on certain chemical fertilizer originating in the United States of America and exported by Agrico Chemical Company imposed by Regulation (EEC) No 290/83 is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 3017/79 and to any decision to different effect taken by the Council , it shall apply until the entry into force of a regulation adopting definitive measures or, at the lastest, until the expiry of a period of two months beginning on 5 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1983 . For the Council The President Otto Graf LAMBSDORFF (') OJ No L 339 , 31 . 12 . 1979 , p. 1 . (2) OJ No L 178 , 22. 6 . 1982, p . 9 . O OJ No L 33 , 4 . 2 . 1983 , p . 9 .